VAMPT BEVERAGE USA, CORP. Consolidated Financial Statements December 31, 2011 (Expressed in U.S. Dollars) INDEPENDENT AUDITORS’ REPORT To the Shareholder of Vampt Beverage USA, Corp. We have audited the accompanying financial statements of Vampt Beverage USA, Corp., which comprise the consolidated balance sheet as at December 31, 2011, the consolidated statements of operations, stockholder’s deficit and cash flows for the period of January 13, 2011 to December 31, 2011, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with United States generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidatedfinancial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Vampt Beverage USA, Corp. as at December 31, 2011, and its consolidated results of operations and its consolidated cash flows for the year then ended in accordance with United States generally accepted accounting principles. Emphasis of Matter Without modifying our opinion, we draw attention to Note 2 in the financial statements which indicates that Vampt Beverage USA, Corp. incurred a net loss of $1,888,612 from inception on January 13, 2011 to December 31, 2011, an accumulated deficit of $1,612,196, that current liabilities exceed current assets by $225,917 and had negative cash flows from operations of $1,622,068. These conditions, along with other matters as set forth in Note 2 in the consolidated financial statements, indicate the existence of a material uncertainty that casts substantial doubt about Vampt Beverage USA Corp.’s ability to continue as a going concern. /s/ KPMG LLP Chartered Accountants March 26, 2012 Vernon, Canada VAMPT BEVERAGE USA, CORP Consolidated Balance Sheet (Expressed in U.S. Dollars) As at December 31, 2011 ASSETS Current: Cash $ Accounts receivable (Note 4) Inventories (Note 5) Prepaid expenses and deposits Intangible assets (Note 6) 1 $ LIABILITIES AND STOCKHOLDER’S DEFICIT Current: Accounts payable and accrued liabilities $ Notes payable (Note 7) Convertible debt (Note 8) Due to stockholder (Note 9) Stockholder’s deficit: Capital stock (Note 10(b)) 1 Capital stock subscribed, but unissued (Note 10(c)) Accumulated deficit ) ) Basis of presentation and going concern (Note 2) Commitments (Note 6, Note 10(d) and Note 12) Contingencies (Note 6 and Note 13) Subsequent events (Note 14) $ See accompanying notes to the consolidated financial statements VAMPT BEVERAGE USA, CORP Consolidated Statement of Operations (Expressed in U.S. Dollars) For the period of January 13, 2011 to December 31, 2011 For the period of January 13, 2011 to December 31, Revenue $ Cost of goods sold: Product sales Inventory write-down and adjustment(Note 5) ) Expenses: Compensation and benefits General and administrative Interest and financing fees Product research and development Professional fees Sales and marketing Travel Net loss $ ) See accompanying notes to the consolidated financial statements VAMPT BEVERAGE USA, CORP Consolidated Statement of Stockholder’s Deficit (Expressed in U.S. Dollars) For the period of January 13, 2011 to December 31, 2011 Number of shares issued Capital stock Capital stock subscribed, but not issued Deficit Total stockholder’s equity (deficit) Capital stock issued on inception (Note 10(b)) 1 $
